Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of PCT/CN2020/102923 filed on 07/29/2020, which claims priority to Chinese Patent Application No. 202010100979:5, filed on February 19, 2020.
Claims 1-18 are presented for examination.

Abstract
The Abstract filed on 03/31/2021 has been considered as to the merits.

Drawings
The Drawings filed on 03/31/2021 have been considered as to the merits.

Claim Objections
Claims 1-3, 7-9, and 13-15 are objected to because of the following informalities:  
	           - Claims 6, 14, and 20: recite the terms “a mini app page”. The first occurrence of all acronyms in the claims should be defined. For the purpose examination, Examiner interprets the term “a mini app page” as a mini application page. Correction is suggested. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being participated by Chang et al. (US 2015/0106078), herein after “Chang”.
As per claim 1, Chang discloses a method for processing a mini app material (Abstract and par. [0024], A contextual analysis engine systematically extracts, analyzes and organizes digital content stored in an electronic file such as a webpage), the method comprising: 
	- detecting whether a mini app page is jumped to a new page of a business party of a mini app, during operation of the mini app (par. [0038], [0047], [0063], [0092], and [0095], the method identifies topics contained within the extracted content using language specific stemming, tokenization, sentence boundary detection, term decompounding, n-gram extraction, entity pattern matching, and named entity recognition techniques. The contextual analysis data is used to identify targeted content that would be appropriate for the different webpages generated by the news aggregation website. The text extraction module is configured in a way that overcomes webpage crawling and text extraction problems that may occur …wherein the method using rules provide content filtering functionality and allow users to use existing editors or integrated development environment (IDE) applications to define custom extraction rules and reused for a variety of different applications and content types, wherein the text extraction module is provided with a "plug-and-play" architecture that allows third party feature extractions rules to be injected and implemented); and 
	- 5in response to the mini app page being jumped to the new page of the business party of the mini app, extracting a material content of the new page based on a material extraction rule of the mini app, for use as a new material content of the mini app (abstract, pars. [0024], [0036]-[0039], [0063], [0095], and [0113], the contextual analysis engine systematically extracts, analyzes and organizes digital content stored in an electronic file such as a webpage, wherein the content can be extracted using a text extraction module which is capable of separating the content. The text extraction module can be configured in a way that overcomes webpage crawling and text extraction problems that may occur when JavaScript or other dynamic content rendering methods are used to generate web content. This allows text to be extracted from a wide variety of content without the need to generate customized scraping applications. The text extraction module is optionally provided with a "plug-and-play" architecture that allows third party feature extraction rules to be injected and implemented. Whereby the contextual an analysis of content contained within webpages  can also be associated with one or more contextual analysis attributes such as an analysis identifier that links to a list of extracted topics .The analysis timestamp and the webpage update timestamp can be compared such that the webpage is subjected to contextual analysis once again if it is subsequently updated). 

As per claim 2, Chang discloses wherein before the extracting a material content 10of the new page based on a material extraction rule of the mini app, the method further comprises: 
acquiring a material extraction rule of the mini app from a server, when the mini app starts (pars. [0092], [0095], [0063], and [0043]); and loading the acquired material extraction rule (pars. [0071], [0092], [0095], [0063], and [0043]).  

15As per claim 3, Chang discloses wherein the acquiring a material extraction rule of the mini app from a server, comprises: acquiring the material extraction rule of the mini app from the server, based on a to-be-extracted material type and/or material extraction rule version information (pars. [0036]-[0039], [0092], and [0095]). 

20As per claim 4, Chang discloses wherein the material content of the new page comprises at least one of: a title of the new page, a description, a picture link, a tag, a video link, or interaction information (pars. [0085]-[0086], [0095], description tags, titles, page links).

As per claims 7-10, are electronic device claims, which are corresponding to the method of claims 1-4. Therefore, they are rejected under same rational as claims 1-4 above. In additional, Chang discloses at least one processor (par. [0064]); and 5a memory communicatively connected to the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform operations (par. [0064]).

As per claims 13-16, are non-transitory computer readable storage medium claims, 
which are corresponding to the method of claims 1-4. Therefore, they are rejected under same rational as claims 1-4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2015/0106078), herein after “Chang”, in view of Scofield et al. (US 7,660,815), herein after “Scofield”.
As per claim 5, Chang discloses wherein the extracting a material content of the new page based on a material extraction rule of the mini app, comprises: 25extracting the material content of the new page based on the material extraction rule of the mini app, via an asynchronous thread (abstract, pars. [0024], [0036]-[0039], [0063], [0095], and [0113]).
        Scofield also discloses the above limitation (col. 14 lines 5- 25 and col. 62, lines 17-35). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the present invention to have modify the system of Chang to include the features as disclosed by Scofield in order for the user access interest online content more sufficient way.

As per claim 6, Scofield disclose wherein after extracting the material content of the new page, the method further comprises: verifying the extracted material content to obtain a material content that meets 30a verification rule, based on the verification rule (col. 17 lines 18-40 and col. 16 lines 18-65); rating the material content that meets the verification rule, to push a material based on a rating result (col. 17 lines 18-40 and col. 16 lines 18-65).  
           Therefore, it would have been obvious to one having ordinary skill in the art at the time of the present invention to have modify the system of Chang to include the features as disclosed by Scofield in order for the user access interest online content more sufficient way. 
           Chang also disclose the similar features as above (abstract, pars. [0024], [0036]-[0039], [0063], [0095], and [0113]). 


As per claims 7-10, are electronic device claims, which are corresponding to the method of claims 1-4. Therefore, they are rejected under same rational as claims 1-4 above. In additional, Chang discloses at least one processor (par. [0064]); and 5a memory communicatively connected to the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions, when executed by the at least one processor, cause the at least one processor to perform operations (par. [0064]).

As per claims 13-16, are non-transitory computer readable storage medium claims, 
which are corresponding to the method of claims 1-4. Therefore, they are rejected under same rational as claims 1-4 above.

As per claims 11-12, are electronic device claims, which are corresponding to the method of claims 5-6. 

As per claims 17-18, are non-transitory computer readable storage medium claims, 
which are corresponding to the method of claims 5-6. Therefore, they are rejected under same rational as claims 5-6 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571) 270-3103.  The examiner can normally be reached on Monday and Thursday- Friday, from 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOAN T NGUYEN/Examiner, Art Unit 2165